NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BENNETT D. JUDSON,                      )
                                        )
              Appellant,                )
                                        )
v.                                      )           Case No. 2D18-4903
                                        )
WILMINGTON SAVINGS FUND SOCIETY, )
FSB, d/b/a CHRISTIANA TRUST, not        )
individually but as trustee for PRETIUM )
MORTGAGE ACQUISITION TRUST,             )
substituted as Plaintiff for GREEN TREE )
SERVICING, LLC; VICTORIA V. JUDSON; )
and PLANTATION HOMEOWNERS, INC., )
                                        )
              Appellees.                )
___________________________________)

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Cheryl Thomas,
Judge.

Bennett D. Judson, pro se.

Ileen J. Cantor, and Ronald M. Gaché of
Shapiro, Fishman & Gaché, LLP, Boca
Raton, for Appellee, Wilmington.

No appearance for remaining Appellees.



PER CURIAM.
           Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.




                                  -2-